               Case 1:20-cv-08712-RA Document 25 Filed 04/19/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 OSEAS QUIC, et al.,                                                 DATE FILED:

                              Plaintiffs,
                                                                       20-CV-8712 (RA)
                         v.
                                                                            ORDER
 UNCLE MARIO’S BRICK OVER PIZZA
 LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         It is the Court’s understanding that the parties are scheduled to engage in a mediation on Tuesday,

April 20, 2021. Dkt. 24. Accordingly, the initial pre-trial conference, currently scheduled for April 23,

2021, is adjourned sine die. No later than one week after the termination of mediation, the parties shall

write a joint letter to the Court informing the Court whether mediation was successful. If mediation was

not successful, the Court will reschedule the initial pre-trial conference at that time.

SO ORDERED.

Dated:      April 19, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
